Order, unanimously reversed and matter remitted to Ontario County Court for further proceedings in accordance with the memorandum. Memorandum: Appellant was convicted in 1963 of grand larceny, first degree, and thereafter sentenced as a multiple offender to a term of imprisonment of from 15 years .to life. Upon the trial a statement made by appellant was received in evidence. As is conceded by the respondent the issue as to whether this statement was voluntarily made was- submitted to the jury. The ease should be remitted for further proceedings consistent with People v. Huntley (15 N Y 2d 72). (Appeal from order of Ontario County Court denying, without a hearing, motion to vacate a judgment of conviction for grand larceny, first degree, rendered December 6, 1963.) Present — Williams, P. J., Bastow, Henry, Noonan and Del Veechio, JJ.